Title: To George Washington from Mathew Carey, 1 August 1793
From: Carey, Mathew
To: Washington, George



Sir,
August 1. [1793]

Having begun some of the maps of the united states, for my edition of Guthrie, and supposing it probable that you are possessed of materials that might be very serviceable, I take the liberty to request, if you have any such, that you will favour me with a communication of them, which will confer a particular obligation on, Sir, your obt hble servt

Mathew Carey


P.S. I am now engaged in New Jersey & Delaware.

